Citation Nr: 9909601	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to nonservice-connected disability pension, 
to include the question of extraschedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2) 
(1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his stepson 


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to October 
1974.

The Board of Veterans' Appeals (Board) first notes that at 
the time of the veteran's hearing before a member of the 
Board in Washington, D.C., in September 1998, the veteran 
provided copies of additional medical records and other 
documents which included medical records that had not been 
initially considered by the regional office (RO) pursuant to 
38 C.F.R. § 20.1304(c) (1998).  In view of the fact that the 
veteran executed a written waiver waiving the RO's initial 
consideration of this additional evidence, remand for 
compliance with 38 C.F.R. § 20.1304(c) is not warranted.  
38 C.F.R. § 20.1304(c).  However, the Board does find that 
remand is warranted for additional reasons as addressed more 
fully below.


REMAND

Claims for Service Connection 

With respect to the issues of entitlement to service 
connection for right foot and ankle disabilities, a review of 
the record reveals that the RO has made substantial efforts 
to obtain pertinent service medical records in this matter 
and has been unable to do so.  However, the record reveals 
that the service medical records were apparently in the 
possession of the Federal Government as of 1978, at which 
time they were transferred to the Army Council of Review 
Boards.  An October 1997 note in the claims file from the 
Army Council of Review Boards indicates that it is no longer 
in the possession of these records, and the RO has concluded 
that these records can not be located.  Consequently, a 
heightened obligation to assist the veteran in developing the 
record applies in the adjudication of the present claims 
because of the loss of the veteran's service medical records 
from his period of active service.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  In addition, it has been held that if 
the complete requested records are not available, the record 
should reflect an explanation of how records are maintained, 
why the search that was conducted constitutes a reasonably 
exhaustive search, and why further efforts are not justified.  
Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).

In this regard, the Board observes that the veteran has 
recently testified at his hearing before a member of the 
Board in September 1998, that he was hospitalized during 
service for a right foot and ankle injury that occurred about 
the fifth week of basic training at Fort Jackson, South 
Carolina, which would have placed the incident in 
approximately September 1973 (transcript (T.) at pp. 4-6, 16-
18).  In addition, the veteran testified that he received 
additional in-service treatment for relevant symptoms at 
clinics and/or hospitals located at Fort Monmouth, New Jersey 
(T. at pp. 18-19) sometime after the completion of basic 
training, and at Fort Dix, New Jersey, just prior to his 
discharge from the service (T. at pp. 15-16).  He also 
indicated that he was hospitalized while stationed in 
Germany.  

Although the RO has contacted the National Personnel Records 
Center (NPRC) in an effort to obtain service medical records 
or otherwise reconstruct the record, a specific request for 
inpatient records from all hospitals located at Fort Jackson, 
South Carolina during the period of August to October 1973, 
has not yet been made.  Likewise, specific requests for 
inpatient records from all hospitals located at Fort 
Monmouth, New Jersey for the period of October to December 
1973, and from all hospitals located at Fort Dix, New Jersey 
for the period of August to October 1974, have not yet been 
made.  Consequently, the Board finds that one more effort on 
the part of the RO should be made to contact the NPRC and 
obtain these reported service hospital records, or a 
documented response from the NPRC that a search for these 
records had negative results.

In light of the heightened obligation to assist the veteran 
in this case, the Board also finds that the RO should take 
the steps necessary to obtain any post-service private 
medical records in the possession of Dr. Shannon of Columbia, 
South Carolina (T. at p. 24).  Moreover, the Board notes that 
the veteran has testified that he filed earlier claims for 
service connection for his right foot and ankle disabilities 
just before his discharge from the service (T. at p. 21), and 
again in 1978 (T. at p. 22).  The record does not reflect 
either of the claims identified by the veteran.  Thus, the 
Board further requests that the RO confirm that there are no 
additional claims files in the possession of the RO that 
pertain to earlier claims for service connection for right 
foot and ankle disorders.


Pension Claim 

With respect to the remaining issue of entitlement to 
nonservice-connected disability pension, to include the 
question of extraschedular entitlement to pension under the 
provisions of 38 C.F.R. § 3.321(b)(2), a review of the record 
indicates that at least some of the veteran's disabilities, 
established or claimed, have been neither clinically 
evaluated nor rated in accordance with applicable schedular 
criteria.  More specifically, while the RO has previously 
considered the veteran's gout, hiatal hernia, skin rash, 
joint pain, gastroesophageal reflux disease and history of 
ulcer, the veteran has most recently testified to additional 
long-standing disorders including a liver disorder, numbness 
in the right leg that may be referable to a previous scrotum 
surgery, disability associated with hypertension, and a 
psychiatric disorder.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (previously the United States 
Court of Veterans Appeals, hereafter "the Court") has held 
that each disability involved in a pension case must be 
assigned a disability rating and that the Diagnostic Codes 
used in a denial of a pension claim should be discussed.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992).  In addition, 
the Court has held that a claim for pension benefits must be 
addressed in accordance with the average person and 
unemployability standards.  38 U.S.C.A. § 1502(a) (West 
1991); Brown v. Derwinski, 2 Vet. App. 444 (1992); 38 C.F.R. 
§§ 3.321, 4.15, 4.17 (1998).  The Department of Veterans 
Affairs (VA)'s duty to assist the veteran includes, under 
appropriate circumstances, the obligation to conduct a 
thorough contemporaneous examination which includes 
consideration of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Finally, with respect to any disability associated with 
hypertension, it should be noted that the rating criteria 
under which cardiovascular disorders are evaluated have been 
amended.  See 38 C.F.R. § 4.104 (1998).  Thus, if there is a 
diagnosis of disability associated with hypertension, the RO 
should then review the veteran's pension claim in accordance 
with newly amended criteria referable to any applicable 
cardiovascular disorders and the old criteria for rating 
these disorders, and apply the criteria most favorable to the 
appellant.  Karnas v. Brown, 1 Vet. App. 308, 312-13 (1991).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant should be provided with 
an opportunity to submit additional 
evidence in support of his claims.

2.  The RO should ask the veteran to provide 
to the best of his ability: (a) the date or 
dates and location where he submitted any 
claim for compensation benefits for right 
foot and ankle disorders with the VA at the 
time of and after his separation from 
service; and (b) the names, dates, and places 
of all medical treatment he has been provided 
since separation from service.  The veteran 
is advised that his cooperation in this 
matter is vital and that without accurate and 
detailed information, an effective search for 
this evidence can not be performed.  The 
veteran is further advised that this request 
is being made to supplement the information 
he has previously supplied, including that 
furnished at the hearing on appeal in order 
to assure that the record is complete.

3.  Following the above, the RO should take 
appropriate action to make sure the record is 
complete as to any formal or informal claims 
for benefits.  In this regard, particular 
attention should be directed to determining 
whether there is a record of claims 
reportedly filed with the RO in August 1973 
and/or 1978, and to assure that there is no 
other claims file for the veteran in 
existence.

4.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for a right foot 
disorder, a right ankle disorder, gout, 
hiatal hernia, skin rash, joint pain, 
gastroesophageal reflux disease, ulcer, a 
liver disorder, numbness in the right leg 
that may be referable to a previous 
scrotum surgery, disability associated 
with hypertension, and a psychiatric 
disorder.  Any medical records other than 
those now on file pertaining to the 
above-noted disabilities should be 
obtained and associated with the claims 
folder, including any records in the 
possession of Dr. Shannon of Columbia, 
South Carolina.

5.  In accordance with adjudicatory 
procedures, the RO should again contact 
the NPRC and specifically request any 
records of inpatient medical care the 
veteran received at Fort Jackson, South 
Carolina during the period of August to 
October 1973, at Fort Monmouth, New 
Jersey for the period of October to 
December 1973, and at Fort Dix, New 
Jersey for the period of August to 
October 1974.  In this connection, the RO 
should request the record custodians to 
clarify what hospitals the veteran would 
have likely been admitted to while 
stationed at Fort Jackson, South 
Carolina, Fort Monmouth, New Jersey, and 
Fort Dix, New Jersey.  The RO should 
further request that the NPRC 
specifically determine whether a copy of 
the veteran's service inpatient hospital 
records, his entrance examination records 
in August 1973, or his separation 
examination records in 1974 are located 
among the veteran's administrative 
records.  Any evidence obtained should be 
associated with the claims folder.  If it 
is indicated that these records are no 
longer available, the RO should request a 
documented response from the NPRC that a 
search for the records had negative 
results.  The RO should also then 
ascertain whether the records have been 
transferred or retired and their current 
location.  If they have been retired to a 
federal records center, the location of 
the center must be determined.  The RO 
should then request copies of the 
veteran's records from any facility where 
they are located.

6.  Following completion of the actions 
noted above, but not contingent upon 
whether any additional evidence is 
obtained, the RO should take appropriate 
action to arrange for a VA general 
medical examination for pension purposes 
to determine the extent and severity of 
all of the disabilities present; any 
further special examinations indicated as 
a result of the development of the 
veteran's case, including complaints made 
by the veteran or as a result of the 
general medical examination, should be 
accomplished.  The examination reports 
should include a detailed description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment; all indicated studies should 
be done.  The examiner should identify 
the level of functional impairment 
associated with the disabilities shown.  
The veteran's claims folder should be 
made available to the examiner for review 
in conjunction with the examination.

7.  The RO should also take appropriate 
action to arrange for a VA psychiatric 
examination to determine the extent and 
severity of any psychiatric disorder.  
The examination report should include a 
detailed description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment; all 
indicated studies should be conducted.

The examiner should identify the level of 
functional impairment associated with any 
psychiatric disorder, particularly as it 
affects his industrial adaptability.  In 
this regard, the examiner should assign a 
Global Assessment of Functioning (GAF) 
score under the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and define the 
meaning of the numerical score assigned, 
to assist the RO and the Board to comply 
with Thurber v. Brown, 5 Vet. App. 119 
(1993).  The examiner should also comment 
on how each symptom or manifestation of 
any psychiatric disorder affects his 
industrial adaptability.  The veteran's 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claims 
as the information requested on these 
examinations address questions of 
causation and symptomatology that are 
vital in these claims.  Where a claimant 
fails to report for an examination 
requested in a claim for pension benefits 
without good cause, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (1998).  
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

8.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the report(s) 
should be returned to the examiner(s) 
for remedial action.  

9.  Regarding the VA psychiatric 
examination, in the event that the 
examiner provides a numerical GAF score 
under DSM-IV, but fails to define it, 
the RO may provide the definition in a 
Supplemental Statement of the Case (if 
required), or other communication with 
the appellant and the accredited 
representative, in any other manner 
deemed appropriate so long as 
notification is documented.

10.  Thereafter, the RO should first 
readjudicate the issues of entitlement to 
service connection for right foot and 
ankle disorders.  The RO should then 
review the veteran's pension claim in 
accordance with newly amended criteria 
referable to any applicable 
cardiovascular disorders, 38 C.F.R. 
§ 4.104, and the old criteria for rating 
these disorders, and apply the criteria 
most favorable to the appellant.  Karnas 
v. Brown, supra.  A rating decision 
should be prepared which lists all of the 
veteran's disabilities and assigns a 
disability rating to each.  All pertinent 
law, regulations, and Court decisions 
should be considered, including Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991) and 
38 C.F.R. § 3.321(b)(2).

If the veteran's claims remain in a denied status, he and his 
representative should be provided with a supplemental 
statement of the case, which includes any additional 
pertinent law and regulations and a complete statement of the 
reasons and bases for the RO's decision, consistent with the 
Court's instruction in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), including, as to the veteran's pension claim, a 
discussion of the Diagnostic Codes applicable in the 
veteran's case and a discussion of the application of the 
average person and unemployability standards, by which a 
permanent and total disability rating for pension purposes 
may be assigned.  The applicable response time should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 11 -


